     Case 2:19-cr-00149-JAK Document 199 Filed 02/02/21 Page 1 of 4 Page ID #:1014



 1

 2
                                                                            FILED
 3                                                             CLEF2!<, U.S. DISTRICT COURT

 4

 5                                                               ~__.
                                                              C~=NT "L   T     F C LI~GRNfA
 6                                                            3Y                    DEPUTY


 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,          )     Case No.    Z ~ 19 ~ C..(' -   ~ y 9cA~)r~~K
11                    Plaintiff,              ORDER DENYING DEFENDANT'S
                                              APPLICATION TO RECONSIDER
12               v.                           ORDER DENYING PRETRIAL RELEASE

13    1too M ~    I.tWS
14                    Defendant

15
                                            I.
16
          This matter is before the court on defendant's application to
17
     reconsider the court's ~~`~ ~ i9 ~ i1~5~/~ order denying pretrial release
18
     and imposing detention pursuant to 18 U.S.C. § 3142(e) ("Defendant's
19
     Application").
20
          The Government (1~) is ( ) is not entitled to a rebuttable
21
     presumption that no condition or combination of conditions will
22
     reasonably assure defendant's appearance as required and the safety of
23
     any person or the community.
24

25

26

27

28
     Case 2:19-cr-00149-JAK Document 199 Filed 02/02/21 Page 2 of 4 Page ID #:1015




 1                                                   II.

 2         A.   (      )        The Court finds by a preponderance of the evidence

 3                              that no condition or combination of conditions

 4                              will reasonably assure the appearance of defendant

 5                              as required;

 6         B.   (~)             The Court finds by clear and convincing evidence

 7                              that no condition or combination of conditions

 8                              will reasonably assure the safety of any other

 9                              person and the community.

10                                                  III.

11         The Court has considered:

12         A.   (~) the nature and circumstances of the offenses) charged;

13        B.    (~) the weight of the evidence against defendant;

14         C.   (~) the history and characteristics of defendant;

15        D.    (~ the nature and seriousness of the danger to any person

16                         or the community that would be posed by defendant's

17                         release;

18        E.    ( v) the Pretrial Services Report~Recommendation;

19        F.    ( ~ the evidence proffered/presented at the hearing;

20        G.    ( ~the arguments of counsel.

21                                                   IV.

22        The Court concludes:

23        A.    ( ✓) Defendant poses a risk to the safety of other persons

24                         and the community based on:                     Ir S~~'~'      cry-~e-ri5v

25                  G ~ ~ t~G~.~c1~5      f~-~-h~ia~s-~       ~iS~✓+-I ;   AG 1-ee ~PJ~   cAw......-i5s;a~+~

26                  r~-~     o-~~.s ~      Cam..'Iz a~            p ro b ~-ko~ '~ w~e~~-~ ~'~

27               ~+de.+~t~~      i~    ~Irr~,.e



                                                          2
     Case 2:19-cr-00149-JAK Document 199 Filed 02/02/21 Page 3 of 4 Page ID #:1016



 1        B.    (   ) Defendant poses a serious flight risk based on:

 2

 3

 4

 5        C.    (   ) A serious risk exists that defendant will:

 6                    1.    (   ) obstruct or attempt to obstruct justice;

 7                    2.    (   ) threaten, injure or intimidate a prospective

 8                                witness or juror or attempt to do so;

 9              based on:

10

11

12

13        D.   (~ Defendant has not rebutted by sufficient evidence to

14                    the contrary the presumption provided in 18 U.S.C.

15                    § 3142(e) that no condition or combination of

16                    conditions will reasonably assure the safety of any

17                    other person and the community;

18              and/or

19              (   ) Defendant has not rebutted by sufficient evidence to

20                    the contrary the presumption provided in 18 U.S.C.

21                    § 3142(e) that no condition or combination of

22                    conditions will reasonably assure the appearance of

23                    defendant as required.

24        IT IS ORDERED that Defendant's Application is denied and that

25   defendant be detained prior to trial.

26        IT IS FURTHER ORDERED that defendant be committed to the custody

27   of the Attorney General for confinement to a corrections facility

28

                                             3
     Case 2:19-cr-00149-JAK Document 199 Filed 02/02/21 Page 4 of 4 Page ID #:1017



 1   separate, to the extent practicable, from persons awaiting or serving

 2   sentences or persons held in custody pending appeal.

 3         IT IS FURTHER ORDERED that defendant be afforded reasonable

 4   opportunity for private consultation with defendant's counsel.

 5         IT IS FURTHER ORDERED that, on Order of a Court of the United

 6   States or on request of an attorney for the Government, the person in

 7   charge of the corrections facility in which defendant is confined

 8   deliver defendant to a United States Marshal for the purpose of an

 9   appearance in connection with a court proceeding.

10        DATED:        Z~y ~2a 2t

11

12                                                     -~-
                                                   OR.ABLE JACQ   NE CHOOLJIAN
13                                               nited States Magistrate Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             0
